Citation Nr: 0900694	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  05-32 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disorder 
claimed as atrial fibrillation, to include as secondary to 
Agent Orange exposure.  

2.  Entitlement to service connection for a disability 
claimed as "knots under arms" to include as secondary to 
Agent Orange exposure.  

3.  Entitlement to service connection for a leg disorder 
claimed as "weak legs" with knee arthralgias.  

4.  Entitlement to service connection for memory loss, to 
include as secondary to Agent Orange exposure.  

5.  Entitlement to service connection for skin cancer to, 
include as secondary to Agent Orange exposure.  

6.  Entitlement to service connection for a pulmonary 
disorder claimed as shortness of breath, to include as 
secondary to asbestos exposure.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran's DD Form 214 shows active military service from 
April 1967 to December 1971, and prior active military 
service of 8 years, 5 months and 19 days.  The veteran also 
had active service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 2004 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
St. Petersburg, Florida, which denied the issues noted on the 
title page.

In February 2008, the Board remanded this matter for further 
development.  Such has been completed and this matter is 
returned to the Board for further consideration.

The veteran is noted to have submitted a claim for 
entitlement to service-connection for post-traumatic stress 
disorder (PTSD) in an October 2008 statement.  This is has 
not been developed for appellate review and, accordingly, is 
referred to the RO to appropriate action.  

The appeal of the issues of service connection for memory 
loss and a heart disorder is REMANDED to the Agency of 
Original Jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.  




FINDINGS OF FACT

1.  Exposure to asbestos and Agent Orange inservice is 
conceded.

2.  The veteran's lipomas of the bilateral arms, claimed as 
"knots under arms" are not of service origin, to include as 
due to it being manifested to a compensable degree within one 
year following the veteran's discharge from service, nor is 
it related to any incident of service, including herbicide 
exposure.

3.  There is no competent medical evidence of a current 
pulmonary disability.  

4.  There is no competent medical evidence of current 
disabilities affecting the bilateral legs and knees.

5.  The veteran's skin cancer is not of service origin, to 
include as due to it being manifested to a compensable degree 
within one year following the veteran's discharge from 
service, nor is it related to any incident of service, 
including herbicide exposure.


CONCLUSIONS OF LAW

1.  A disability of lipomas of the bilateral arms, claimed as 
"knots under arms" was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred, and is not due to herbicide exposure in service.  
38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).

2.  A pulmonary disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred, and is not due to herbicide exposure in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).

3.  A disability affecting the bilateral legs and knees, 
claimed as "weak legs" with knee arthralgias was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred, and is not due to 
herbicide exposure in service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

4.  A skin cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred, and 
is not due to herbicide exposure in service. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In the present case, the veteran's claim on appeal was 
received in May 2004.  The veteran was initially notified of 
the VA's duty to assist for service connection in a May 2004 
letter, which provided the criteria needed to establish 
service-connection to include as secondary to Agent Orange 
exposure.  Thereafter the RO adjudicated it in a September 
2004 rating, with notice sent the same month.  This letter 
provided initial notice of the provisions of the duty to 
assist as pertaining to entitlement to service connection, 
which included notice of the requirements to prevail on these 
types of claims and of his and VA's respective duties.  The 
RO sent additional duty to notify letters addressing the 
issues on appeal in March 2008.  The duty to assist letters, 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA, Social Security and 
private medical records were obtained and associated with the 
claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes the most recent VA examination of August 2008 which 
included examination of the veteran where deemed necessary by 
the examiner and review of the claims file.     

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was advised of this in a March 2008 letter.  

II.  Service Connection-Factual Background and Analysis for 
All Issues 

Service treatment records reflect no evidence of treatment 
for or complaints of symptoms in reference to the veteran's 
skin, including the nose and bilateral upper extremities, nor 
any evidence of lipomas or of skin cancer.   The records are 
also negative for any respiratory complaints or any 
complaints or findings of problems with the lower extremities 
including his knees. The veteran's December 1961 enlistment 
examination revealed normal chest, upper and lower 
extremities and skin with the exception of scars noted on the 
back, right lower leg, left knee, left sole and right cheek.  
The accompanying report of medical history revealed the 
veteran to deny lameness, bone, joint or other deformity, 
trick/locked knee, arthritis, rheumatism, shortness of 
breath, asthma, chest pain or pressure, chronic cough, boils 
or leg cramps.  A January 1965 examination revealed all 
normal findings for the pertinent body regions/systems with 
the only finding of note to be a tattoo of the left lower 
forearm and scars and burns on the back.  A chest X-ray from 
the same month was essentially negative.  An undated 
replacement examination's report of medical history revealed 
the veteran to say "yes" to having leg cramps, but 
otherwise his report of medical history was unchanged from 
the one accompanying his December 1961 entrance examination.  
A September 1967 examination likewise revealed all normal 
findings for the pertinent body regions/systems with the only 
finding of note to be a tattoo of the left lower forearm and 
scars and burns on the back.  The veteran's December 1971 
separation examination likewise revealed all normal findings 
for the pertinent body regions/systems with the only finding 
of note to be a tattoo of the left lower forearm.  The 
accompanying report of medical history revealed the veteran 
to deny lameness, bone, joint or other deformity, 
trick/locked knee, arthritis, rheumatism, shortness of 
breath, asthma, chest pain or pressure, chronic cough, boils 
or leg cramps.  

The veteran's service personnel records reflect service 
consistent with asbestos exposure, which has been conceded by 
the VA.  The records also reflect Vietnam service, including 
combat service with a December 1971 certificate confirming 
service as a member of Light Attack Squadron 4 engaged in 
armed conflict against the North Vietnamese and Vietcong in 
the Republic of Vietnam from September 1971 to December 1971.

Post-service, there is no medical evidence of treatment for 
any claimed disorder prior to 2003 that has been obtained.  
An October 2003 functional evaluation for Social Security 
revealed complaints of pain in his legs and chest pains.  The 
VA treatment records, private records and Social Security 
records obtained reflect that in November 2003 the veteran 
was seen for a clinic visit and reported chest pain, with 
shortness of breath and dry heave.  He indicated he was told 
he was having a myocardial infarction (MI) but did not go to 
the hospital.  His medical history was noted to include a 
lipoma removed from his neck in 1998.  He also reported 
bilateral knee pains and respiratory symptoms of shortness of 
breath at rest for years.  He had no recent changes or 
chronic cough.  His knees were said to be painful but he did 
not have any knee swelling or hypermia.  The assessment 
included chest pains, palpations, rule out coronary artery 
disease (CAD), arthralgias, and knee pains among others.  In 
December 2003, X-rays of both knees were normal and a chest 
X-ray revealed no significant abnormalities.  He also 
underwent various tests for heart complaints and had a stress 
test terminated in December 2003 for knee pain.  A 
psychiatric report from the same month noted complaints of 
knee pain in the Axis III diagnosis.  A Social Security 
psychiatric examination also noted the presence of knots on 
his fingers and arms that had yet to be diagnosed as well as 
weak and painful knees.  

In January 2004, the veteran was referred to orthopedic 
evaluation for knee pain with a history of arthralgias noted.  
Also noted were moles which were referred for removal.  The 
orthopedic evaluation of March 2004 indicated the veteran to 
claim his knees both hurt him all his life, with pain 
beginning in the evening, and radiating down his tibia and 
occasionally to his right heel.  The pain was relieved by 
being off his legs and increased by walking or standing.  He 
denied any mechanical symptoms.  He also was noted to have 
pulmonary shortness of breath with exertion and a history of 
possible ischemic heart disease.  Physical examination of his 
knees showed significantly tightened hamstrings, with no 
effusion of either knee.  He had negative patellofemoral 
grind in both knees and no medial or lateral laxity in either 
knee.  He had negative Lachman's pivot and negative 
McMurrays.  He was positive for tibial step off in both 
knees.  There was no significant medial or joint line 
tenderness.  Range of motion was full extension to 130 
degrees flexion.  He was neurovascularly intact.  X-rays were 
normal.  The impression was knee arthralgias.  The examining 
orthopedist encouraged an exercise program including 
hamstring stretching 15 minutes a day and also indicated that 
the veteran would probably improve if he lost weight.  There 
was no need for surgery or narcotics for pain.  

In April 2004 in addition to arthralgias noted, he had skin 
tags removed from his left cervical region and right thigh.  
Another note from the same month indicated he had benign 
neoplasms of the skin, site unspecified. 

A May 2004 Social Security Functional Capacities examination 
noted complaints that included bilateral knee pain and chest 
pain, with his knees flexing to 130 degrees bilaterally and 
no current chest pain.  A June 2004 psychiatric evaluation 
noted the veteran to have complaints of his legs being 
extremely weak and he walked with a cane.  The rest of this 
evaluation discussed cardiac and psychiatric complaints with 
the knee pain noted in the Axis III diagnosis.  Another 
functional capacities form dated in August 2004 noted 
allegations of bilateral knee pain in March 2004 with the 
findings of significantly tightened hamstrings but otherwise 
essentially normal findings of the knees as recited in the 
March 2004 record.  This also indicated that the veteran's 
lungs were clear and his December 2003 chest X-ray was 
normal.  

The veteran's wife submitted a statement in June 2004 
describing the veteran as having various problems with 
weakness in his legs, chest pains with shortness of breath 
and numerous knots on his arms over the 26 years they were 
married.  She also said he had numerous skin cancers on his 
nose.  

The veteran underwent a VA examination in September 2004 for 
diabetes but stated his biggest problem was knee pain and he 
was noted to have seen orthopedics in March 2004 with X-rays 
normal and an impression of arthralgia given.  The 
orthopedist was noted to recommend hamstring stretches, 
weight loss and exercise.  Physical examination revealed his 
skin to be clear except for some seborrheic keratosis over 
his face, trunk and forearms.  His chest was clear to 
auscultation and excursion.  His knee range of motion was 0 
to 105 degrees, with negative McMurrays, Lachmans, 
varus/valgus instability and negative patellar grind 
bilaterally.  His knee circumferences were equal bilaterally.  
His deep tendon reflexes of 2+ were equal bilaterally and 
light touch was intact throughout.  He was able to tandem 
walk and heel toe walk.  The pertinent diagnosis was knee 
arthralgias.  The examiner opined that an orthopedic 
specialist had determined that the knee condition with 
arthralgia would improve with weight loss.

In December 2004 on a clinic visit the veteran was noted to 
have an enlarging skin lesion on the left nasal region.  This 
was diagnosed as a 6-7 millimeter atypical skin lesion of the 
left nasal region with features suggestive of basal cell 
carcinoma (BCC).  Later in March 2005 plans were made for the 
veteran to undergo excision of a likely basal cell carcinoma 
(BCC) of the left nose with biopsy and the veteran also 
wanted a surgery referral for questionable lesion on the left 
side of his arm and axilla bilaterally.  He underwent 
excision of the nasal lesion in April 2005 with biopsy 
confirming BCC of the nose with negative resection margin.  
Also in the same month he was again seen for complaints of a 
cyst in the left lateral arm that felt like a small fibroma, 
but the veteran thought was getting bigger.  Physical 
examination revealed a 1.5 centimeter lesion that was mobile, 
as well as a nevus on the base of the neck believed to be 
sebhorreic keratosis at the neck.  The surgeon was not 
concerned about possible masses in `	both axilla as 
nothing was felt and it was believed to be of no concern.  
Throughout the records from 2004 and 2005 he continued to 
have a diagnosis of knee arthralgias.  In July 2005 he 
requested a parking permit placard and the doctor in 
reviewing the veteran's chart noted that he was lost to this 
doctor on follow-up after he canceled a March appointment.  
This doctor remarked that it was difficult to fill out forms 
for a handicap permit as the last X-rays of the veteran's 
knees were essentially unremarkable.  Also in July 2005, 
along with complaints of difficulty walking due to foot pain, 
the veteran indicated he had not heard from surgery about the 
excision of a possible fibroma from his left forearm.  He was 
noted to use a cane to ambulate in a mental health record 
from the same month.

In a December 2005 clinic visit the veteran was noted to have 
X-ray evidence of degenerative findings in his back.  He 
stated that the back pain worsened over the past 2 weeks, and 
it hurt to walk although he denied lower extremity weakness.  
Also a general surgery consult was resubmitted to address the 
2-3 centimeter masses of the upper arms.  One was painful and 
tender to the touch.  The veteran was noted to have been seen 
by another doctor who felt they are probably lipomas. 

The treatment records from the end of 2005 to 2008 continued 
to show complaints of knee pain/arthralgia, with no findings 
of an actual knee or leg disability and normal knee X-ray 
findings from December 2003 repeatedly recited.  

VA records from April 2006 reflect that the veteran called in 
for an appointment because of a productive cough with green 
sputum for about 2 weeks.  He stated that he took Bactrim for 
2 days and the color of the sputum changed to yellow.  He 
also reported myalgias especially in the upper body since the 
onset of this illness.  The assessment was acute bronchitis 
and myalgias.  In September 2006 an ear, nose throat clinic 
followup for status post excision of BCC of the left nose 
noted no new complaints or new lesions.  His nose healed up 
nicely.  Physical examination revealed a well healed nasal 
dorsum of the graft site with no other lesions noted.  The 
assessment was history of cutaneous malignancy fully excised 
and no new lesions.  

In February 2007 the veteran was seen for complaints of cough 
producing green sputum for days and pain in his right foot.  
Physical examination revealed his lungs were clear with no 
wheezes, good air entry.  The assessment was chest pain in 
the past with no evidence of previous MI or ischemia on 
February 2004 nuclear stress, arthralgias, diabetes, 
neuropathy pain, memory impairment and depression.  He was 
prescribed a Z-pack for acute bronchitis.  

In March 2008 a primary clinic note was significant for low 
back pain which radiated to his legs intermittently, with 
physical examination noting that his lungs were clear, and 
the normal X-rays from December 2003 recited concerning the 
knees and lungs.  He continued to be assessed with 
arthralgias, knee pains and stiff hands, as well as lumbar 
spine degenerative disc disease and diabetes mellitus.   In 
June 2008 the veteran was seen for "knots" on his arms and 
"bumps" on his feet and a bump on the back of his neck for 
which he was referred to dermatology.  

None of the records from this appeal reflect either findings 
or diagnoses of chronic pulmonary condition, with lungs 
generally shown to be normal and only acute episodes of 
bronchitis shown in 2006 and 2007, although shortness of 
breath was sometimes associated with chest pains which were 
associated with cardiac complaints shown throughout the 
records diagnosed as paroxysmal atrial fibrillation.  

The report of an August 2008 VA examination included a review 
of the claims file with the veteran having been noted to have 
no prior illnesses or injury in his December 1961 entrance 
examination.  He was noted to have served 9 and one-half 
years in the Navy.  He currently was on Social Security 
Disability since 2005.  In regards to his multiple claimed 
disabilities he reported as follows.  In regards to the 
"knots" under his arms, he reported having masses under the 
skin in both arms diagnosed as "fatty tissue" since 1974.  
He had no treatment, only observation.  He did have a biopsy 
on a neck mass in September 1994 which was diagnosed as a 
lipoma.  He reported that the masses on his arms are similar 
to the neck.  There was no functional impairment and the 
course of the condition has been constant with no variation 
of symptoms.  There was no treatment and no tumors on the 
muscles.  In regards to his weak legs with knee arthralgias, 
he reported fatigue in both legs.  He reported right leg pain 
followed by tremors and weakness to both lower extremities 
associated with an inability to walk more than 150 yards 
without support or a cane.  He reported that his muscles in 
his legs were not affected.  There were no periods of flare-
ups or residuals of any muscle injury.  He had no missile 
injury or associated injuries to the bony structures, nerves 
or vascular structures.  He did not report present symptoms 
of muscle pain or limitations to move a joint.  He reported 
that his knees did not hurt and had no knee or joint pain.  
He did not report any locking or instability.  There were no 
flare-ups or use of assistive devices other than a cane.  He 
was right handed.  

In regards to the skin cancer, the veteran reported removal 
of cancer from the left naris and was last seen by 
dermatology in July 2008.  Per biopsy of his left nasal 
dorsum, he was diagnosed with BCC of that region, with 
negative skin resection margin.  He reported onset of that 
condition in 2001 with no functional impairment.  His course 
of the condition was intermittent without variation of the 
symptoms over time.  There was no recurrence since 2005.  In 
regards to his pulmonary disorder manifested as shortness of 
breath, he reported ongoing shortness of breath for years.  
He said he never sought treatment nor evaluation for this 
condition.  X-rays from July 2008 revealed normal chest and 
pulmonary function tests from the same month were normal for 
spirometry and diffusion capacity.  There were no objective 
findings of pulmonary tuberculosis or other mycobacterial 
disease.  An organism was never identified.  He reported 
early morning sputum.  He did not report any productive 
cough, hemoptysis or anorexia.  He reported dyspnea on 
exertion while walking more than 100 yards.  He was not 
asthmatic and there was no current treatment for a pulmonary 
disorder.  

Physical examination revealed for the skin, no evidence of 
recurrence of the BCC.  There was a small well healed annular 
scar on the dorsum of the left naris approximately 3 
centimeters in diameter.  Examination of both upper 
extremities revealed on the right times one and on the left 
times 3 soft, palpable mobile nontender masses 3 to 4 
centimeters in diameter.  His skin integrity was intact 
without erythema, warmth, tenderness or drainage.  On 
examination of his respiratory system, his lung was clear to 
auscultation with good respiratory effort and symmetrical 
expansion, no wheeze, crackles or friction rubs.  There were 
no objective findings of structural damage to the lungs.  On 
examination of the musculoskeletal/ neurological system, the 
veteran used no orthotics, prosthetics or ambulatory devices.  
Strength tests were within normal limits for his age and were 
bilaterally equal.  He was able to heel-toe walk and 
otherwise walk on his toes and heels without difficulty.  His 
sensory and vibratory were all within normal limits and his 
deep tendon reflexes were symmetric and equal bilaterally.  
Examination of the right and left knees revealed no pain on 
motion, full extension of 0 to 140 degrees flexion, no 
laxity, negative anterior and posterior drawer tests and 
McMurray tests bilaterally.  He had no joint line tenderness, 
erythema, effusion or popliteal mass.  The only finding of 
note was crepitus on motion in both knees.  

The diagnosis and opinion as to etiology was as follows.  
Lipomas, both upper extremities were diagnosed, claimed as 
knots under the arms.  This current condition was not caused 
by or a result of any incident in service to include exposure 
to Agent Orange.  There was nothing in the medical literature 
or documentation to support the cause and effect relationship 
of the lipomas to Agent Orange exposure.  In regards to the 
claimed weakness of the legs/arthralgias of the knees, the 
examiner found that there were no objective findings on 
clinical examination to support a diagnosis of bilateral leg 
or knee joint disorder.  As per the skin cancer, the examiner 
diagnosed the veteran with status post excision of BCC left 
naris without recurrence or sequelae.  The examiner could not 
say without resorting to speculation whether the veteran's 
skin cancer began in service or became manifest to a 
compensable degree within one year of service, or was the 
direct result of Agent Orange exposure.  As per the claimed 
pulmonary disorder, the examiner found no objective findings 
on clinical examination to support a diagnosis for a 
pulmonary disorder claimed as pulmonary disorder manifested 
by shortness of breath.  The examiner further noted that 
additional limitations of function due to flare-ups could not 
be determined without resorting to speculation.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to establish 
service connection, a claimant must generally submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, when they are manifested to 
a compensable degree within the initial post-service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In addition to the forgoing, the Board observes that if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. 
§ 3.309(e).  For purposes of this section, the term "acute 
and subacute peripheral neuropathy" means transit peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

After a careful review of the veteran's claims file and the 
above medical opinions, the Board concludes that the evidence 
does not support service connection for the claimed disorders 
of right and left arm "knots," right and left leg 
disabilities manifested by weakness and knee arthralgias, 
skin cancer and a lung disorder.  

In regards to the claimed lung disorder, there is no evidence 
of any chronic lung problems either in service or after 
service.  While there were episodes of shortness of breath 
noted in the post-service records, these were associated with 
cardiac symptoms, with no lung disorder actually diagnosed, 
with the exception of acute bronchitis which was treated in 
April 2006 and in February 2007.  These episodes of 
bronchitis appeared to have fully resolved thereafter, with 
no pulmonary disorders diagnosis shown in the records 
thereafter.  The August 2008 VA examination is negative for 
any findings of lung disability and the examiner opined that 
there are no objective findings to support a diagnosis for a 
pulmonary disability.  Thus, there is no need to address 
whether the veteran's asbestos exposure in service could have 
resulted in a pulmonary disability in the absence of any 
currently diagnosed pulmonary disability.  As the evidence 
reflects no current pulmonary disability, the first criteria 
for entitlement to service connection is not met.  See Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

Likewise in regards to the claim for entitlement to service-
connection for the claimed bilateral leg weakness with left 
and right knee arthralgias, the preponderance of the evidence 
reflects no actual disability shown.  Although he is noted to 
have been repeatedly diagnosed throughout the records with 
knee pain and/or arthralgia, the Board notes that this same 
evidence is completely negative for any underlying disorder 
affecting the legs or knees.  There is no evidence of 
arthritis, functional loss, instability, ligament tear, 
muscle, vascular or neurological problems or any other 
problems shown in the knees or legs other than the veteran's 
subjective complaints of pain.  Likewise, the examiner in the 
August 2008 VA examination reported that there were no 
objective findings on clinical examination to support a 
diagnosis of any knee or leg disorder.  As the claimed 
arthralgia and leg weakness appears to be manifested only by 
pain without an underlying condition, the Board finds that 
the evidence does not reflect a current disability of either 
legs or knees upon which service-connection can be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain 
alone, without a diagnosed or identifiable underlying 
condition, does not constitute a disability for which service 
connection may be granted).

In regards to the claimed disorders of "knots" under the 
veteran's bilateral arms, the Board finds that while this has 
been diagnosed as a disability of lipoma, the evidence does 
not support a grant of service-connection for this condition.  
There is no evidence that this condition was manifested in 
service, nor is it shown to be a disease presumptive to Agent 
Orange exposure.  There is also no evidence to link this 
condition directly to Agent Orange exposure, and the examiner 
in the August 2008 VA examination is noted specifically to 
have determined that no link can reasonably be made to such 
exposure.  This opinion included not only careful 
consideration of the claims file, but also noted that there 
was medical literature or documentation to support such a 
link.  There is no evidence of record to refute this opinion.  

In regards to the skin cancer, again the Board finds that the 
evidence does not support a grant of service-connection for 
this condition.  As with the lipoma condition, there is no 
evidence that this condition was manifested in service, nor 
was it manifested within the one year presumptive period, nor 
is it shown to be a disease presumptive to Agent Orange 
exposure.  There is also no evidence to link this condition 
directly to Agent Orange exposure, and the examiner in the 
August 2008 VA examination is noted specifically to have 
determined that no link can reasonably be made to such 
exposure.

The veteran has alleged that these above discussed claimed 
conditions are generally related to service including through 
Agent Orange exposure.  The Board notes that the veteran is 
competent to report that on which he has personal knowledge, 
i.e., what comes to him through his senses.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  However, the veteran is a lay 
person, and as a layperson, he does not have the expertise to 
opine regarding medical diagnosis or etiology.  He cannot 
state, with medical certainty, that he has a disability that 
is related to service.  In the absence of evidence 
demonstrating that the veteran has the requisite training to 
proffer medical opinions, the contentions made by him are no 
more than unsubstantiated conjecture and are of no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds, for the reasons stated above, that the preponderance 
of the evidence is against the claims for service connection 
for of right and left arm "knots," right and left leg 
disabilities manifested by weakness and knee arthralgias, 
skin cancer and a lung disorder, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a disability claimed as knots under 
the arms is denied.

Service connection for a leg disorder claimed as weak legs 
with knee arthralgias is denied.

Service connection for skin cancer is denied.

Service connection for a pulmonary disorder is denied.


REMAND

Unfortunately the Board finds that a remand is necessary to 
properly develop the claims for service-connection for a 
heart disorder and for memory loss.  In regards to the memory 
loss disorder, the Board notes the previous remand of 
February 2008 specifically requested a psychiatric 
examination be conducted to address the etiology questions 
regarding this disorder.  No such examination was conducted 
and the August 2008 VA examination fails to adequately 
address this issue.  This action is found to be noncompliant 
with the Court decision in Stegall v. West, 11 Vet. App. 268 
(1998), thereby necessitating a remand for compliance. Thus 
reexamination is necessary by the appropriate examiner to 
properly address the questions that were posed by the 
previous remand.  

In regards to the heart disorder, it appears that further 
evaluation by a specialist in cardiological disorders is 
necessary to further address this matter.  Although the 
August 2008 VA examination did not specifically find cardiac 
problems such as atrial fibrillation and thus did not go on 
to discuss any relationships between the claimed disorder and 
service, including Agent Orange exposure, the Board notes 
that the records do show ongoing treatment for such condition 
and recent flare-ups including an episode of atrial 
fibrillation in April 2008 shortly before this examination.  
Thus reexamination is necessary by the appropriate specialist 
to properly address the questions that were posed by the 
previous remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the veteran 
for a VA psychiatric examination to 
determine the nature and etiology of the 
veteran's claimed memory loss disorder.  
The claims folder must be made available 
to the examiner prior to the examination, 
and the examiner should acknowledge such 
review of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:  
Does the veteran have any current, 
chronic disability manifested by memory 
loss?  If so, is it at least as likely as 
not that any current memory loss disorder 
began in service or is related to any 
incident in service to include exposure 
to Agent Orange?  Each opinion should 
contain comprehensive rationale based on 
sound medical principles and facts.

2.  The AOJ should schedule the veteran 
for a VA cardiovascular examination, by 
an appropriate specialist, to determine 
the nature and etiology of the veteran's 
claimed heart disability manifested as 
atrial fibrillation.  The claims folder 
must be made available to the examiner 
prior to the examination, and the 
examiner should acknowledge such review 
of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:  
Does the veteran have any current, 
chronic heart disability?  If so, is it 
at least as likely as not that any 
current heart disorder began in service 
or is related to any incident in service 
to include exposure to Agent Orange, or 
became manifest to a compensable degree 
within one year of service?  Each opinion 
should contain comprehensive rationale 
based on sound medical principles and 
facts.

3.  Following completion of the above 
development, the AOJ should readjudicate 
the veteran's claims.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case, which reflects 
consideration of all additional evidence 
received.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the veteran is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2008).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 
2008).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


